MR. JUSTICE ERICKSON
delivered the opinion of the Court.
This appeal is taken from the trial court’s order discharging a writ of habeas corpus in an extradition proceeding.
A grand jury in Texas indicted Oscar Ray Burleson for the crime of aggravated robbery. He now seeks to vitiate the requisition documents in a habeas corpus proceeding on the ground that the indictment is insufficient to charge aggravated robbery in the state of Texas. We affirm the trial court’s discharge of the writ of habeas corpus.
The technical sufficiency of the indictment must be resolved by the courts in the demanding state. Samples v. Cronin, 189 Colo. 40, 536 P.2d 306 (1975); Eathorne v. Nelson, 180 Colo. 288, 505 P.2d 1 (1973).
Judgment affirmed.
MR. JUSTICE HODGES does not participate.